KEARSE, Circuit Judge
(dissenting):
This appeal arises from two lawsuits1 by tenants of rent controlled apartments in New York City against the Commissioner of the City’s Office of Rent and Housing Maintenance (“Commissioner”), challenging the constitutional adequacy of the procedures under which the landlord of such an apartment may evict a tenant in order to reclaim use of the apartment. The district court granted summary judgment for the Commissioner against the plaintiff tenants (“Tenants”) on the ground that the procedures prescribed and used are adequate. In my view the existence of disputes as to material facts made the granting of summary judgment inappropriate. Accordingly, I would reverse.
I
The New York City Rent and Rehabilitation Law (“rent control law”), Title Y, §§ Y51-1.0 to Y51-18.0 of the Administrative Code of the City of New York, adopted pursuant to the local Emergency Housing Rent Control Act, N.Y.Unconsol.Laws § 8601 et. seq. (McKinney 1974), provides two means by which a landlord may evict a tenant from a rent controlled apartment. If the tenant has failed to pay the rent or has been guilty of other tenant misconduct,2 the landlord may immediately commence an eviction proceeding in the Civil Court of the City of New York. § Y51-6.0(a); see N.Y. Real Prop. Acts., § 701 et seq. (McKinney 1979). In order to evict for a reason other than nonpayment of rent or tenant misconduct, a landlord must obtain from the city rent control agency a certificate of eviction (“Certificate”), which will permit him to proceed in Civil Court. Once the Certificate is obtained, no attack by the tenant on its merits is permitted in court. It is the procedure involved in obtaining the Certificate that is challenged in the present case.
The rent control law provides in pertinent part as follows:
The city rent agency shall issue such an order [granting a Certificate] whenever it finds that:
(1) The landlord seeks in good faith to recover possession of a housing accommodation because of immediate and compelling necessity for his own personal use and occupancy or for the use and occupancy of his immediate family; provided, *1056however, that where the housing accommodation is located in a building containing twelve or less housing accommodations and the landlord does not reside in the building and the landlord seeks in good faith to recover possession for his own personal use and occupancy, an immediate and compelling necessity need not to be established; ....
§ Y51-6.0(b).3 This general statutory scheme is the subject of New York City Rent and Eviction Regulations (“Regulations”). The Tenants contend that the procedures as they have actually developed through regulation and practice involve four levels of bureaucracy: (1) a “Rent Examiner” will review the landlord’s application for a Certificate, may collect such evidence as he deems necessary by seeking additional documentation or by holding an informal conference or a trial-type hearing, and will then make a recommendation to (2) the District Rent Director, who makes the decision whether or not to grant the Certificate; the losing party may then file a protest with the office of the Commissioner, which is evaluated by (3) a “protest attorney” who reviews the record and may collect such additional evidence as he deems necessary, and sends proposed findings and an order to (4) the Commissioner, who has *1057no knowledge of any particular grievance unless he is personally contacted by one of the parties. Following the Commissioner’s decision on the protest, the aggrieved party may seek judicial review in an Article 78 proceeding in New York Supreme Court. Regulations § 102; N.Y.Unconsol.Laws § 8608 (McKinney).
Plaintiffs claim that the procedures for determination of the landlord’s entitlement to a Certificate, both as written and as applied, deprive them of due process. They contend, inter alia, that the notice initially given to a tenant is inadequate to disclose the issues involved; that the Rent Examiner sometimes makes his recommendations on the basis of ex parte presentations; that no right to subpoena witnesses is recognized; that no right to cross examine the landlord is assured; that trial-type hearings are never held; that although a conference between landlord and tenant is usually held by the Rent Examiner, no transcript is made and the Examiner’s report, consisting of his notes as to what he regards as relevant statements, is not available to the parties prior to the District Rent Director’s acting on it.
Following commencement of the present lawsuits, plaintiffs moved for a preliminary injunction against eviction pending trial of any disputed issues of fact.4 While that motion was sub judice plaintiffs conducted discovery of the rent control agency, including depositions of the Commissioner and certain members of his staff. Plaintiffs then moved for summary judgment, relying in part on deposition testimony as to the actual practices in the agency.
The district court determined that plaintiffs were not entitled to summary judgment and that, instead, the Commissioner was entitled to judgment as a matter of law. After reviewing the statutory provisions, the regulations, and the submissions of the parties, the court found, inter alia, that the notice provided is adequate; that adequate conferences are always held, with the tenants having the right to obtain subpoenas, question witnesses and inspect any documentary evidence; and that there is little need for a recording or transcript of the conference.
II
The requirements for granting summary judgment are well established. There must be “no genuine issue as to any material fact,” and a party must be “entitled to a judgment as a matter of law.” Fed.R.Civ.P. 56(c). Summary judgment is a harsh remedy which should be reserved for cases in which the requirements of the Rule are clearly satisfied. Flli Moretti Cereali v. Continental Grain Co., 563 F.2d 563, 565 (2d Cir. 1977). See Heyman v. Commerce & Industry Insurance Co., 524 F.2d 1317, 1319-20 (2d Cir. 1975). A court should resolve all ambiguities and draw all reasonable inferences in favor of the party against whom summary judgment may be granted. United States v. Diebold, Inc., 369 U.S. 654, 655, 82 S.Ct. 993, 994, 8 L.Ed.2d 176 (1962) (per curiam); Quinn v. Syracuse Model Neighborhood Corp., 613 F.2d 438, 445 (2d Cir. 1980).
In the present case plaintiffs moved for summary judgment. Their contention that there were no issues of material fact to prevent entry of judgment in their favor, however, did not bar them from asserting the existence of issues of fact sufficient to prevent entry of judgment as a matter of law against them. Walling v. Richmond Screw Anchor Co., 154 F.2d 780, 784 (2d Cir.), cert. denied, 328 U.S. 870, 66 S.Ct. 1383, 90 L.Ed. 1640 (1946). Thus, in assessing plaintiffs’ motion, the court was required to resolve all ambiguities and draw all legitimate inferences against the plaintiffs. But it could not then use those unfavorable resolutions and inferences to justify entry of judgment against plaintiffs as a matter of law. In order to determine whether the Commissioner is entitled to judgment as a matter of law, any disputes *1058as to material facts must be resolved in favor of the Tenants.
A. The Substantive Framework
At the outset, a brief overview of the substance of plaintiffs’ claim is necessary in order to assess the materiality of the facts that plaintiffs contend are in dispute. The question of eviction from a rent controlled building is not a dispute between the tenant and a governmental agency; it is a dispute between private persons, with a governmental agency as the arbiter. The rights of a tenant to prevent eviction are given by the rent control statute, and those rights exist only to the extent that they are so given. Cf. Kovarsky v. H.D.A., 31 N.Y.2d 184, 335 N.Y.S.2d 383, 286 N.E.2d 882 (1972). To the extent that the rights are given, the tenants cannot, consistently with principles of due process, be deprived of them without “the opportunity to be heard at a meaningful time and in a meaningful manner.” Mathews v. Eldridge, 424 U.S. 319, 333, 96 S.Ct. 893, 902, 47 L.Ed.2d 18 (1976), quoting from Armstrong v. Manzo, 380 U.S. 545, 552, 85 S.Ct. 1187, 1191, 14 L.Ed.2d 62 (1965); Memphis Light, Gas & Water Division v. Craft, 436 U.S. 1, 11-12, 98 S.Ct. 1554, 1561-1562, 56 L.Ed.2d 30 (1978); Arnett v. Kennedy, 416 U.S. 134, 166-67, 94 S.Ct. 1633,1650-1651, 40 L.Ed.2d 15 (1974) (Powell, J., concurring); id. at 177-78, 185, 94 S.Ct. at 1655-1658, 1659 (White, J. concurring and dissenting); id. at 211, 94 S.Ct. 1672 (Marshall, J., dissenting). Plaintiffs contend that due process entitles them to a trial-type hearing with all its common appurtenances. The Commissioner appears to concede that the tenants are entitled to some opportunity to be heard, but contends that the tenants’ right to due process are satisfied by the conference procedures.
Without attempting to decide at this point precisely what kind of opportunity due process requires, it must be recognized that the portion of the statute here in question allows an eviction principally when the landlord “in good faith” seeks to recover the apartment for his own personal use and occupancy, or for the use and occupancy of his immediate family because of immediate and compelling necessity. Thus the statute conditions the right of the landlord to evict not on the circumstances of the tenant, but on the “good faith” intentions of the landlord.5 Since good faith is a central issue, and often will require an assessment of a landlord’s credibility,6 a decision on the basis of a paper record would seem to be “a particularly inappropriate way” to decide whether or not a certificate should issue.7 *1059Califano v. Yamasaki, 442 U.S. 682, 696-97, 99 S.Ct. 2545, 2555-2556, 61 L.Ed.2d 176 (1979). I believe the court is required to assess whether the conference and/or hearing procedures provide rent control tenants with a meaningful opportunity to test the landlord’s credibility in order to contest the issue of his good faith.
B. The Issues of Material Fact
The overall problem I find in the district court’s decision in the present case, is that it either ignored or decided adversely to plaintiffs certain factual disputes as to how the procedures actually operate, and their likely effect on the tenant’s opportunity to challenge the landlord’s good faith.8 Without expressing a view as to the ultimate merits of plaintiffs’ claims, I find factual disputes as to virtually all stages of the procedures in question.
First, it appears that there were material issues as to the adequacy of the notice given to a tenant by the rent control agency. The feature of the initial notice that I find immediately striking is the following boldface legend:
TO THE TENANT: THIS IS NOT AN EVICTION NOTICE. YOU ARE NOT REQUIRED TO MOVE UNTIL ORDERED BY A COURT
It does not appear that either this notice or the Notice of Conference which follows it informs the tenant that in order to avoid eviction he must successfully contest the issuance of a Certificate at the administrative level, and he will not be allowed to address the merits of the proposed eviction in court. Plaintiffs contend that tenants do not realize the significance of the notices they receive from the agency. They contend for example, that most tenants are not represented at the agency conferences; the Commissioner denies this (Keeler 9(g) Statement 1 30, and response).9 Considering the Commissioner’s characterization of the response of certain plaintiffs as a “token barren response”, (response to Keeler 9(g) Statement Kli 49, 50), it is entirely possible that the legend quoted above may lull many tenants into the false belief that the question of their eviction will be litigated in court, not in the administrative agency from which the notice was sent. And it may well be that this misimpression is not adequately dispelled by the later conference notice stating that the tenant may be represented by counsel and may bring witnesses and written evidence, and that failure to appear “may result in a determination based upon the evidence in the record.” So far as appears, nothing informs the tenant that the merits of his eviction will be conclusively determined before he gets to the court. It appears that a tenant may be similarly lulled into sleeping on his right to file a protest to the Commissioner on the District Rent Director’s decision to issue a Certificate. The “Order Granting Certificate of Eviction,” which states that such a protest may be filed, also states as follows:
*1060NOTICE TO TENANT: This certificate does not order you to move, but only authorizes court action to be brought for your eviction or removal. The issuance of this certificate does not affect your rights under any present rental agreement.
The district court found that the notices given were adequate. I find it difficult to believe that these questions were appropriately dealt with on summary judgment.
Turning to the actual conduct of conferences, my principal objections to the district court’s decision result from his findings that
the conferences before the hearing examiner, which are concededly always held, are adequate to satisfy due process in these proceedings. Tenants may, after all, request and obtain subpoenas for and/or produce witnesses, exhibits, affidavits (all of which are considered) inspect opposing papers and other materials and question opposing witnesses and/or present and file material in rebuttal.
489 F.Supp. 568, 573. Contrary to this statement, I observe in the record many issues as to which material facts appear either to be in dispute or simply not to support these findings; these include (1) whether conferences are always held, (2) whether tenants may obtain subpoenas, (3) whether tenants are always permitted to inspect opposing papers, (4) whether tenants are always permitted to question opposing witnesses, and (5) whether tenants are always permitted to file rebuttal material.
(1) Are conferences always held? It is far from clear that, as the district court supposed, this has been conceded by plaintiffs. The Keeler plaintiffs’ 9(g) Statement 1 21 asserted that the conferences are not mandatory; the Commissioner denied this and went on to assert that “a conference/hearing is held in every eviction proceeding .. .. ” Plaintiffs did not respond to the Commissioner’s assertion; but they were not required to respond, since the Commissioner did not cross move for summary judgment with his own statement as to facts allegedly not in dispute.10 Moreover, since plaintiffs elsewhere pointed to an instance when the Rent Examiner met only separately with the tenant and with the landlord (see “(3) and (4)” below), one would suppose that plaintiffs would not concede that conferences are always held.
(2) Does the tenant have the right to subpoena? Plaintiffs asserted that “[tjhere are no procedures available for the issuance of administrative subpoenas when so requested by any party, although the agency has authority to issue such subpoenas.” The Commissioner denied this. (Keeler 9(g) Statement H 26(i), and response.) On deposition, the Commissioner and his Senior Rent Examiner testified that they did not know of any procedure for procuring a subpoena.
(3) and (4) Are the tenants permitted to question opposing witnesses and inspect their documentary submissions? Plaintiffs have pointed to instances in which they were denied the opportunity to question the landlord: for example, when the landlord appeared at the conference and questioning by the tenant was curtailed (Ramos Affidavit), or when the landlord did not appear but sent his attorney in his stead (Genuard 9(g) Statement H 10), or when the Rent Examiner held separate conferences for the tenants and the landlord (Genuard 9(g) Statement 1 7). As to two of these incidents, the Commissioner both denied that they occurred, and attempted to explain away the significance of their occurrence (see responses to Genuard 9(g) Statement HH 7, 10). Plaintiffs have pointed also to other ex parte collection of evidence by the Rent Examiner. They asserted, for example, that after a conference with the Keelers and their landlord, thé Examiner, without giving notice to the Keelers, conducted an inspection of the premises and questioned the landlord’s relative in the absence of the Keelers, and received from the land*1061lord additional documents of which the Keelers were never given copies and never notified. The Commissioner both denied that these events occurred, and asserted that the Examiner proceeded in this way because the Keelers’ opposition theretofore had been so weak (Keeler 9(g) Statement H 47, and response).
(5) Are the tenants permitted to file rebuttal material? The fair inference from the proffered fact that the tenants are not always notified of materials filed against them is that they do not always have the opportunity for rebuttal.
Finally, the district court’s conclusion that there is little need for a recording or transcript of the conference also seems a premature finding of fact. For example, one plaintiff asserted that at the conference she had challenged the landlord’s good faith need of her apartment on the grounds that there was already a vacant apartment in the building that the landlord could use instead of evicting her; there was no mention of any alleged vacancy in the Rent Examiner’s report. (Ramos Affidavit.) The combination of no transcript and an incomplete report may be highly significant, especially if the Examiner’s report is not available to the parties for review prior to the District Rent Director’s decision. Is it available? Plaintiffs say it is not; the Commissioner says it is (Keeler 9(g) Statement H 26(j), and response). The deposition testimony of the Senior Rent Examiner supports plaintiffs’ assertion.
On the basis of these and other material facts that the record reveals are in dispute I conclude that the Commissioner was not entitled to judgment as a matter of law. Consequently I would reverse the granting of summary judgment and remand for trial.

. See majority opinion, footnote 1 ante.


. Misconduct includes such acts as permitting a nuisance, occupying the apartment illegally, and refusing unreasonably to allow the landlord access to the apartment.


. The other circumstances in which § Y516.0(b) provides that a Certificate shall be issued, which are not directly involved in this appeal, are as follows:
(2) The landlord seeks in good faith to recover possession of a housing accommodation for which the tenant’s lease or other rental agreement has expired or otherwise terminated, and at the time of termination the occupants of the housing accommodation are subtenants or other persons who occupied under a rental agreement with the tenant, and no part of the accommodation is used by the tenant as his dwelling; or
(3) The landlord seeks in good faith to recover possession of a housing accommodation for the immediate purpose of substantially altering or remodeling it, provided that the landlord shall have secured such approval therefor as is required by law and the city rent agency determines that the issuance of the order granting the certificate of eviction is not inconsistent with the purpose of this title; or
(4) The landlord seeks in good faith to recover possession of housing accommodations for the immediate purpose of demolishing them, and the city rent agency determines that such demolition is to be effected for the purpose of constructing a new building, provided that:
(a) If the purpose of such demolition is to construct a new building containing housing accommodations, no certificate of eviction shall be granted under this paragraph (4) unless such agency determines that such new building will contain at least twenty per centum more housing accommodations consisting of self-contained family units (as defined by regulations issued by such agency, with due regard for the shortage of housing accommodations suitable for family occupancy and for the purposes of this title in relation thereto) than are contained in the structure to be demolished; except, however, that where as a result of conditions detrimental to life or health of the tenants, violations have been placed upon the structure containing the housing accommodations by any agency of the city having jurisdiction over such matters and the cost of removing such violations would be substantially equal to or would exceed the assessed valuation of the structure, the new building shall only be required to make provision for a greater number of housing accommodations consisting of self-contained family units (as so defined by regulation) than are contained in the structure to be demolished; and
(b) The city rent agency shall, by regulation, as a condition to the granting of certificates of eviction under this paragraph (4), require the relocation of the tenants in other suitable accommodations, provided that the city rent agency may, by regulation, authorize the granting of such certificates as to any tenants or classes of tenants without such requirement of relocation, where such exemption will not result in hardship to such tenants or classes of tenants and will not be inconsistent with the purposes of this title; and
(c) The city rent agency may, by regulation, in order to carry out the purposes of this title, impose additional conditions to the granting of certificates of eviction under this paragraph (4), including, but not limited to, the payment of stipends to the tenant by the landlord in such amounts and subject to such variations and classifications as such agency may determine to be reasonably necessary; and
(d) No certificate of eviction shall be issued pursuant to this paragraph (4) unless the landlord shall have secured such approval as is required by law for the construction sought to be effected, and the city rent agency determines that the issuance of such certificate is not inconsistent with the purpose of this title.


. Plaintiffs also sought class certification pursuant to Fed.R.Civ.P. 23 to permit them to represent all other tenants similarly situated.


. Plaintiffs have proffered the affidavits of a housing policy consultant and a social scientist and referred extensively to a report prepared for the Office of Rent and Housing Maintenance entitled “Rental Housing in the City of New York, Supply and Condition 1975-1978” (January 1979). These sources are the basis of plaintiffs’ many assertions as to the rent control tenants' age and financial condition and the emotional hardships they would undergo if forced to relocate. The limited rights granted by the rent control law do not appear to turn on these factors.


. I note, in passing, that the Commissioner has denied plaintiffs’ assertion that
[w]hether a landlord is entitled to a Certificate of Eviction inevitably involves a determination of factual as well as legal issues. The factual issues include issues of the credibility, and intentions of the landlord.
(Keeler plaintiffs’ statement pursuant to Rule 9(g). t 16 (see note 9 infra )). This denial may bespeak a constricted view of the rights granted by the statute and suggest a tolerance for procedures that may be inadequate to protect those rights.


. In assessing the adequacy of the procedures for issuance of the Certificate on the basis of the landlord’s good faith personal or family needs, therefore, little reliance should be placed on the provision of § Y51-8.0 that “any proceedings under this section may be limited by the city agency to the filing of affidavits, or other written evidence and the filing of briefs.” It does not appear that the Commissioner places great reliance on this section. Certainly he asserts that face-to-face confrontations are always held (see Part B infra).
On the other hand, the meaning of “good faith” in subparagraph (2) of § Y51-6.0(b), see note 3 supra, is not apparent. No particular purpose is required of the landlord, and all of the factors mentioned there appear to relate to prior acts of the tenant and to be capable of objective determination. A landlord’s application under subparagraph (2) would be far less dependent on his credibility and thus be more *1059susceptible to a decision on the basis of a paper record.


. In addition, the court appears to have drawn unwarranted inferences with respect to the procedural provisions as written, reading certain permissive provisions as mandatory. For example, the court quoted Regulation § 97 in part as follows:
Within a reasonable time after the filing of the protest and answers, if any, the Commissioner may:
******
f. Grant or order a hearing,
(emphasis in district court opinion), and concluded that “the regulations provide for a hearing on request of either party....” 489 F.Supp. at 574; see also id. at 572. The provision that the Commissioner "may .. . grant a hearing’ does not mean that he must do so if a party requests.


. Rule 9(g) of the General Rules of the United States District Court for the Southern and Eastern Districts of New York requires that a notice of motion for summary judgment be accompanied by a “short and concise statement of the material facts as to which the moving party contends there is no genuine issue to be tried.” The papers opposing the motion must include a statement of the material facts allegedly in dispute. Assertions of fact in the moving party’s 9(g) Statement that are not controverted by the opposing party’s 9(g) Statement are deemed admitted. Here, separate statements pursuant to Rule 9(g) were filed by the plaintiffs in the Keeler and Genuard actions.


. A cross motion is not, of course, necessary in order to entitle the nonmoving party to summary judgment in his favor, assuming the undisputed facts so warrant. Lowenschuss v. Kane, 520 F.2d 255, 261 (2d Cir. 1975).